              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

CODY A. LONG,

                     Plaintiff,
                                                   Case No. 17-CV-1354-JPS
v.

RANDALL BOUZEK and JOHN
DOE,                                                               ORDER

                     Defendants.


1.     INTRODUCTION

       On October 27, 2017, the Magistrate Judge Nancy Joseph screened

Plaintiff’s complaint. (Docket #25). The complaint alleged that Defendants,

two correctional officers, ignored Plaintiff when he reported that another

inmate threatened to assault him. Id. at 3. The inmate made good on the

threat later that same day. Id. Plaintiff was permitted to proceed on a claim

under the Eighth Amendment for Defendants’ alleged failure to protect

Plaintiff from a known risk of harm. Id. at 3–4. The matter was reassigned

to this branch of the Court on November 16, 2017. Plaintiff has never

identified the John Doe defendant, and so the Court will dismiss him. See

(Docket #32 at 2–3). Only Defendant Randall Bouzek (hereinafter

“Defendant”) remains.

       On June 15, 2018, Defendant moved for summary judgment. (Docket

#42). Plaintiff’s response to the motion was due on or before July 16, 2018.

Civ. L. R. 7(b). That deadline has long since passed and no response has

been received. The Court could summarily grant Defendant’s motion in

light of Plaintiff’s non-opposition. Civ. L. R. 7(d). However, as explained
below, Defendant also presents valid bases for dismissing Plaintiff’s claim.

For both of these reasons, Defendant’s motion must be granted.

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

3.     FACTUAL BACKGROUND

       The relevant facts are undisputed because Plaintiff failed to dispute

them. He filed nothing in response to Defendant’s motion, though he was

repeatedly instructed that this was essential. See (Docket #32 at 3; Docket

#42 at 3–13). Without any responsive materials from Plaintiff, the Court

must treat Defendant’s proposed findings of fact as undisputed. See Fed. R.

Civ. P. 56(e); Civ. L. R. 56(b)(4); Hill v. Thalacker, 210 F. App’x 513, 515 (7th

Cir. 2006) (noting that district courts have discretion to enforce procedural

rules against pro se litigants).

       The material facts, drawn from Defendant’s statement of facts,

(Docket #44), are as follows. In March 2017, Plaintiff was incarcerated at

Waupun Correctional Institution (“Waupun”), a maximum security prison,

and Defendant was employed there as a correctional officer. Plaintiff was


                                   Page 2 of 5
transferred from the restrictive housing unit (“RHU”) to a regular cell

assignment in Defendant’s cell hall. Defendant assigned Plaintiff to an

available cell on the “high” side of the cell hall. Plaintiff lied to Defendant,

stating that another higher ranking officer had forbidden him from being

on the high side of that hall. Defendant took Plaintiff at his word and picked

another available cell on the “low” side. This was one of only a few cells

available, as the hall was close to capacity.

       Plaintiff went to the cell but came back soon after, claiming that the

new cell would not work either. When Defendant asked why, Plaintiff

stated that he and his cell mate “won’t get along.” (Docket #45 ¶ 13).

Defendant had no knowledge of any dispute history between Plaintiff and

the cellmate or any restriction preventing Defendant from putting the two

together in a cell. Defendant told Plaintiff he could return to the RHU if he

feared for his safety, but Plaintiff declined. Defendant was busy with

moving other inmates, so another officer escorted Plaintiff back to the cell.

Plaintiff was later involved in physical altercation with his cellmate.

       Defendant explains that many of Waupun’s inmates have assaultive

histories and do not get along with their cellmates. Cell assignments are

established using many criteria related to safety and security. While inmate

preferences are taken into account, officers cannot accommodate every

request for a different cell assignment. However, if an inmate truly fears for

their safety, and they communicate this concern to staff, it will be

investigated. In Plaintiff’s case, he had the option to return to the RHU, or

he could have been truthful about the prohibition on high side placement.

4.     ANALYSIS

       As noted above, Plaintiff was allowed to proceed on an Eighth

Amendment “failure-to-protect” claim. To survive Defendant’s motion for


                                  Page 3 of 5
summary judgment, Plaintiff needed to offer evidence from which a

reasonable jury could find that 1) he faced a substantial risk of serious harm,

2) Defendant knew of the risk, and 3) Defendant disregarded the risk.

Wilson v. Ryker, 451 F. App’x 588, 589 (7th Cir. 2011). Wilson further explains:

               [A] generalized risk of violence is not enough, for
       prisons are inherently dangerous places. Instead, [Plaintiff]
       must [show] a tangible threat to his safety or well-being. Such
       a threat must reflect that he is subject to a substantial risk of
       future harm. A substantial risk of serious harm is one in
       which the risk is so great that it is almost certain to materialize
       if nothing is done. [T]he conditions presenting the risk must
       be sure or very likely to cause . . . needless suffering, and give
       rise to sufficiently imminent dangers.

Id. (citations and quotations omitted); Riccardo v. Rausch, 375 F.3d 521, 525

(7th Cir. 2004) (“[P]risons are dangerous places. Inmates get there by violent

acts, and many prisoners have a propensity to commit more. Guards cannot

turn away persons committed by the courts; nor do individual guards have

any control over crowding and other systemic circumstances. All that can

be expected is that guards act responsibly under the circumstances that

confront them. . . . Guards . . . must discriminate between serious risks of

harm and feigned or imagined ones, which is not an easy task given the

brief time and scant information available to make each of the many

decisions that fill every day’s work.”) (citation omitted).

       The undisputed facts demonstrate that Plaintiff cannot establish any

of the required elements of his claim. First, Plaintiff’s fear about not getting

along with his cellmate fell far short of reporting an almost certain risk of

serious harm. Second, neither Plaintiff’s complaint nor any other

information available to Defendant put Defendant on notice of such a risk.

Finally, as busy as he was, Defendant did not disregard Plaintiff’s vague



                                  Page 4 of 5
complaint. He gave Plaintiff the option of returning to the RHU, and

Plaintiff chose to stay. Plaintiff cannot blame Defendant for the

consequences of his choice.

5.    CONCLUSION

      On the undisputed facts presented, summary judgment is

appropriate in Defendant’s favor on Plaintiff’s claim against him. The Court

must, therefore, grant Defendant’s motion and dismiss this action with

prejudice.

      Accordingly,

      IT IS ORDERED that Defendant John Doe be and the same is hereby

DISMISSED;

      IT IS FURTHER ORDERED that Defendant Randall Bouzek’s

motion for summary judgment (Docket #42) be and the same is hereby

GRANTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 20th day of November, 2018.

                                  BY THE COURT:



                                  ____________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 5 of 5
